—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered October 13, 1998, convicting defendant, after a nonjury trial, of *332criminal trespass in the second degree, and sentencing him to a term of 1 year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s detailed written confession to the crime was demonstrably voluntary and reliable. Concur — Nardelli, J. P., Williams, Tom, Wallach and Friedman, JJ.